Citation Nr: 1020011	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as to due to herbicide exposure.

2.  Entitlement to service connection for a dental disorder, 
to include dental plate and tooth extractions.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel





INTRODUCTION

The Veteran had active military service from May 1967 to 
January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

In regard to the Veteran's claim for service connection for 
prostate cancer, to include as to due to herbicide exposure, 
the Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), which reversed a decision 
of the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed this case to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On May 8, 2008, the Federal Circuit 
issued its decision in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008) where it reversed the Veterans Court, holding that 
the Veterans Court had erred in rejecting VA's interpretation 
of § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Haas 
effective October 16, 2008.

Previously, however, the Secretary of VA imposed a stay at 
the Board on the adjudication of claims affected by Haas.  
Subsequently, the Court temporarily stayed the adjudication 
of cases before the Board and RO potentially affected by 
Haas.  See Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per 
curiam).  The specific claims affected by the stay included 
those based on herbicide exposure in which the only evidence 
of exposure was receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam, such as in this 
case.  The Court later dissolved the temporary stay, but 
granted the Secretary's motion to stay such cases, in part.  
See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  Following 
entry of the Federal Circuit's mandate, the appellant filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  As the 
Ribaudo stay of Haas-related cases is no longer in effect, 
and in light of the Supreme Court's denial of certiorari, the 
VA's Office of General Counsel has advised that the Board may 
resume adjudication of the previously stayed cases.  By 
Chairman's Memorandum 01-09-03, dated January 22, 2009, the 
stay was lifted and further consideration of this appeal may 
now be undertaken.

With respect to the Veteran's dental claim, the Board notes 
that the Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  In the April 2006 rating decision, the RO denied the 
Veteran's claim for service connection for a dental disorder, 
to include dental plate and tooth extractions.  The RO did 
not adjudicate the issue of entitlement to outpatient dental 
treatment, and the aforementioned issue is not currently in 
appellate status.  However, by the April 2006 rating 
decision, the RO noted that it was contacting the Medical 
Administrative Service (MAS) of the nearest VA Medical Center 
(VAMC) Dental Clinic so that they could inform them of the 
issue and take appropriate action.  In this regard, the Board 
notes that it is the MAS, not the RO, who processes claims 
for eligibility for VA outpatient dental treatment.  Kellar 
v. Brown, 6 Vet. App. 157 (1994).      


FINDINGS OF FACT

1.  The Veteran served on two ships cruising off the shore of 
the Republic of Vietnam during the Vietnam era; however, 
there is no evidence that the Veteran stepped foot into the 
Republic of Vietnam or was in the inland waters thereof; nor 
is there verifiable, credible evidence that the Veteran was 
otherwise exposed to herbicides during active service.  

2.  The Veteran has had a diagnosis of and treatment for 
prostate cancer since 2005.  

3.  There is no evidence of prostate cancer or a prostate 
disorder in service or within one year after the Veteran's 
separation from service, and no competent evidence of a nexus 
between the Veteran's current prostate cancer and his period 
of active service, to include his alleged exposure to 
herbicides.

4.  There is no evidence of "dental trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.  


CONCLUSIONS OF LAW

1.  Prostate cancer not incurred in or aggravated by service, 
nor may it be presumed that prostate cancer was incurred 
during military service or as a result of exposure to 
herbicide agents therein.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  Entitlement to service connection for a dental disorder, 
to include dental plate and tooth extractions, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.381 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 and March 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
This notice must also inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is granted.  Id.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in June 2005 and March 2006 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  That is, the Veteran received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.     

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the April 
2006 RO decision that is the subject of this appeal in its 
June 2005 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.   

With respect to the Dingess requirements, the Veteran was 
provided with notice of the laws and regulations governing 
ratings and effective dates in a March 2006 letter, but such 
notice was post-decisional.  See Pelegrini, supra.  However, 
despite any timing deficiency with respect to this notice, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, the 
Board concludes below that there is a preponderance of 
evidence against the Veteran's claim for service connection 
for prostate cancer, to include as to due to herbicide 
exposure.  In addition, for reasons discussed in further 
detail below, the Board finds that entitlement to service 
connection for a dental disorder, to include dental plate and 
tooth extractions, is not warranted as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, but the Veteran did not 
receive a VA examination for the purposes of deciding these 
claims, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) 
and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).   

In the instant case, there is no evidence of prostate cancer 
or a prostate disorder in service or within one year after 
the Veteran's separation from service, and there is also no 
competent evidence of a nexus between the Veteran's current 
prostate cancer and his period of active service, to include 
his alleged exposure to herbicides.  Thus, with respect to 
the Veteran's currently diagnosed prostate cancer, the Board 
finds that VA has no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  See McLendon, supra; 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  In 
regard to the Veteran's dental claim, as will be discussed in 
detail below, in light of the uncontroverted facts which 
indicate that the Veteran did not sustain dental trauma 
during service, an examination is unnecessary to decide this 
claim.  Id.     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
was required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Prostate Cancer

A.  Legal Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).

Certain chronic disabilities, to include malignant tumor 
(cancer), are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) and AL amyloidosis.  See 38 C.F.R. § 3.309(e).  
The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions: Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).  In order to establish service connection by 
presumption, based on herbicide exposure, a disease listed 
above (see 38 C.F.R. § 3.309(e)) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

B.  Legal Analysis

The Veteran asserts that service connection is warranted for 
his prostate cancer and its residuals.  He specifically 
contends that such disability is due to exposure to Agent 
Orange in service.  As noted above, in order for a veteran to 
be presumed to have had exposure to (herbicides) Agent Orange 
while serving in Vietnam, he must have served in the Republic 
of Vietnam or off the waters of Vietnam, during the period 
beginning on January 9, 1962 and ending on May 7, 1975 and 
had in-country duty or visitation.  In this case, the Veteran 
contends that while he was serving aboard ships in the waters 
off of Vietnam, he was sprayed with Agent Orange.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, showed that he served in the 
United States Navy from May 1967 to January 1971.  The 
Veteran's Military Occupational Specialty (MOS) was listed as 
"QM (Quartermaster)", and the civilian occupation 
comparable to his MOS was listed as "water trans occup".  
He received the National Defense Service Medal, Vietnam 
Service Medal, and the Armed Forces Expeditionary Medal 
(Korea).     

The Board observes that according to the National Personnel 
Records Center (NPRC), they were unable to determine whether 
the Veteran had in-country service in the Republic of 
Vietnam.  The NPRC noted that the Veteran served aboard the 
USS Gridley which was in the official waters of Vietnam for 
approximately one and a half weeks in March 1968, and from 
April to May 1968.  The NPRC further noted that the Veteran 
served aboard the USS Frank Knox which was in the official 
waters of Vietnam from February to March 1969, April to May 
1969, June 1969, June to July 1970, August to September 1970, 
and October 1970.  The NPRC also provided copies of histories 
of the aforementioned ships from the Internet.  According to 
the documents from the Internet, beginning in November 1966, 
the USS Frank Knox was frequently taking part in Vietnam 
combat missions.  In the beginning of 1969, the ship was 
redesignated and completed her final deployment in November 
1970.       

In light of the above, the Board finds that although the 
Veteran served on two ships cruising off the shore of the 
Republic of Vietnam during the Vietnam era, the fact remains 
that there is no evidence that the Veteran stepped foot into 
the Republic of Vietnam or was in the inland waters thereof.  
In addition, there is no verifiable, credible evidence that 
the Veteran was otherwise exposed to herbicides during active 
service, to include while he was aboard the USS Gridley or 
the USS Frank Knox.  The Board finds the Veteran's comments 
to be essentially consistent with the histories to the extent 
that the aforementioned ships cruised off the shore of 
Vietnam while he was aboard.  However, the aggregate evidence 
does not support that the ship(s) or components on which the 
Veteran served were in inland waters or otherwise exposed to 
dioxins.  

As previously stated, in order for the presumption of service 
connection based upon herbicide exposure to apply, a Veteran 
must have set foot on the landmass of the country of Vietnam 
or served in the inland waters of Vietnam.  In light of the 
above, the Board finds that there is no competent evidence 
establishing that the Veteran ever served in-country or in 
the inland waters of Vietnam.  Therefore, the Board finds 
that the Veteran is not presumed to have been exposed to 
herbicides during service and service connection is not 
warranted on a presumptive basis under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.308(a)(6).  

As noted above, even if the presumptive service connection 
regulatory provisions are not applicable, a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  See Combee, supra.  In this regard, 
in order to establish service connection on a non-presumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability, and an in-service 
injury or disease.  In this case, although, the record 
reflects that the Veteran has been diagnosed with, and 
treated for, prostate cancer and its residuals since 2005, 
his service treatment records do not reflect that he ever 
complained of, or was diagnosed with, prostate cancer or any 
other prostate disability while in service.  Upon the 
Veteran's RAD (release from active duty) examination, dated 
in January 1971, the Veteran's genitourinary (GU) system was 
clinically evaluated as "normal."  Moreover, there is no 
competent clinical opinion of record that etiologically 
relates the Veteran's current prostate disability, to any 
incident of his active service.  Thus, in the absence of 
demonstration of continuity of symptomatology, or competent 
medical evidence that causally links any of the Veteran's 
prostate cancer and its residuals to service, to include 
exposure to Agent Orange, the Board finds that the initial 
demonstration of a prostate disability in 2005, years after 
service, is too remote from service to be reasonably related 
to service.  Such a lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
Therefore, service connection is not warranted on a 
nonpresumptive direct-incurrence basis.

In conclusion, the Board finds that there is a preponderance 
of evidence is against the Veteran's claim for service 
connection for prostate cancer, to include as due to 
herbicide exposure.  Although the Veteran asserts that his 
prostate cancer and residuals are related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences certain 
symptomatology.  See e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the 
negative evidence of record is of greater probative value 
than the Veteran's statements and thus will be given more 
probative weight.  Thus, the Board finds the Veteran's 
service did not involve duty or visitation in the Republic of 
Vietnam or its inland waters, the Veteran did not manifest 
prostate cancer during his first post-service year, and there 
is no competent medical evidence of record relating the 
Veteran's prostate cancer to his military service.  
Therefore, based upon the reasons and bases set forth above, 
the Board finds there is a preponderance of the competent and 
probative evidence against the Veteran's claim for service 
connection for prostate cancer, to include as due to 
herbicide exposure.     

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, since there is a preponderance 
of evidence against the claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


B.  Dental Disorder

As noted above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or a disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The regulations covering dental claims provide that missing 
teeth may be compensable for rating purposes under Diagnostic 
Code 9913 ("loss of teeth, due to loss of substance of body 
of maxilla or mandible without loss of continuity").

However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, Diagnostic 
Code 9913.

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(West 2002 & Supp. 2009).  38 C.F.R. § 3.381(a) (2009).

In this case, the Veteran does not allege (nor does the 
evidence show) that he had a trauma-related dental disorder 
in service, or that he had lost teeth in service due to 
physical impact to the mouth, jaw, or oral cavity in combat.  
Rather, in the Veteran's VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, dated in May 
2005, he maintained that during service, he had to have some 
teeth pulled and a dental plate was put into place.  
According to the Veteran, at present, he needed to have the 
dental plate replaced.  In this regard, the Board notes that 
the VA Office of the General Counsel has determined that 
dental treatment of teeth, even extractions, and intended 
effects of treatment provided during service, are not 
equivalent to "service trauma."  VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997).  In particular, VAOPGCPREC 5-97 stated, 
in relevant part; "[D]efining service trauma to include 
therapeutic tooth extraction would make virtually any Veteran 
who received dental treatment during his or her military 
service eligible for VA dental care.  Therapeutic or 
restorative dental care almost always involves physical 
impact upon one's teeth, e.g., filling, a bridge, an 
extraction[,] etc.  We do not believe that this was the 
Congress' intent."  Although the Board accepts that the 
Veteran had the aforementioned dental procedures, the Board 
notes, however, that the Veteran's inservice dental treatment 
cannot be considered "service trauma."  The Board must 
apply precedent decisions of the Office of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2009).

It appears that the Veteran's basic allegation is that he had 
dental treatment during service and, thus, service connection 
should be warranted for any current dental problems.

As noted above, however, compensation for the conditions for 
which the Veteran seeks service connection is precluded as a 
matter of law under 38 C.F.R. § 3.381 (2009).  While service 
connection may be established for treatment purposes for the 
Veteran's dental conditions, the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves replaceable 
missing teeth, abscessed teeth, carious teeth, tooth 
extraction requiring the issuance of dentures, or periodontal 
disease.  38 C.F.R. § 3.381 (2009).  Service connection of 
these conditions for compensation purposes is not legally 
permitted, and as a matter of law this claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for prostate cancer, to 
include as to due to herbicide exposure, is denied.

Entitlement to service connection for a dental disorder, to 
include dental plate and tooth extractions, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


